DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 13, 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (Yang, US 2009/0290078).
Re claim 1: As shown in Figs. 2-4, Yang discloses a light shutter 10 comprising:
a pair of opposing transparent electrodes 14a, 14b defining an electrode plane;
a polymer composite 12 comprising a liquid crystal in a focal conic state (Fig. 4) and a polymer network comprising plural polymer network domains aligned perpendicular to the electrode plane, the polymer composite 12 disposed between and in electrical communication with the transparent electrodes 14a, 14b, the polymer composite 12 comprising at least one liquid crystal compound, a chiral dopant and at least one reactive mesogen composition (RM257) (paragraphs 43 and 82-84); and
wherein application of an electric field to the polymer composite 12 switches the liquid crystal from a focal conic state (Fig. 4) to a homeotropically aligned transparent state (Fig. 3) (see also Figs. 11A-11D).
Re claim 3: The light shutter of claim 1, wherein the reactive mesogen composition comprises at least one reactive mesogen and a photo-initiator (paragraphs 80-85). 
Re claim 4: The light shutter of claim 1, further comprising a power source in electrical communication with the pair of opposing transparent electrodes 14A and 14B (Figs. 2-4).
Re claim 5: The light shutter of claim 1, further comprising at least one alignment layer (orientation layer, paragraph 11). 
Re claim 11: The light shutter of claim 1, wherein the transparent state is maintained by an external electric field as shown in Fig. 11D.
Re claim 13: The light shutter of claim 1, wherein the at least one liquid crystal compound is a positive dielectric anisotropic liquid crystal compound (paragraph 17).
Re claim 15: The light shutter of claim 1, wherein the concentration of the at least one reactive mesogen is 3.00 wt% (paragraph 84), which is between about 0.1 wt% to about 40 wt%.
Re claims 18-21: claim 18 is a method claim which is dependent on product claim 1. 
Even though product claim 1 is limited by or defined by the method recited in claims 18-21, determination of patentability is based on the product itself or the patentability of the product does not depend on its method of production. If the product is the same as or obvious from the prior art product, the product claim is unpatentable even though the prior art product was made by a different method (see MPEP 2113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yang, US 2009/0290078) in view of Doane et al. (Doane, WO 92/19695).
Re claim 2: The light shutter of claim 1:
Yang discloses the length of the gap of the gap thickness of the light shutter is 10 microns (paragraph 66). Yang does not disclose the focal conic state liquid crystal has a cholesteric pitch of about 0.38 micron to about half of the length of the gap between the pair of opposing transparent electrodes.
Doane discloses a cholesteric pitch (pitch length) ranging from about 0.25 to about 0.44 microns, which is in the range to reflect visible light as shown in Fig. 5 (in focal conic state) (page 22).
This meets the claimed range of about 0.38 micron to about half of the length of the gap between the pair of opposing transparent electrodes.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a polymer composite comprising the focal conic state liquid crystal having a cholesteric pitch of about 0.38 micron to about half of the length of the gap between the pair of opposing transparent electrodes in order reflect visible light in the focal conic state.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yang, US 2009/0290078) in view of Niiyama et al. (Niiyama, US 2009/0128770).
Re claim 6: The light shutter of claim 1:
Yang does not disclose a dielectric layer, wherein the dielectric layer comprises a transparent inorganic material.
As shown in Fig. 1, Niiyama discloses a liquid crystal optical device comprising first and second insulating films 13 and 23 for the purpose of improving electric insulation, wherein the insulating films are made of a metal oxide such as SiO2, TiO2, … (paragraph 49). Accordingly, it is obvious that each insulating film is a dielectric layer comprising a transparent inorganic material.
.
Claims 8-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yang, US 2009/0290078).
As shown above in claim 1, the claimed and prior art products are substantially identical. When the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (see MPEP 2112/01).
Re claim 8: The light shutter of claim 1:
It is obvious that the light shutter has a RC time constant (Tt) of about 50 minutes to about 70 minutes.
Re claim 9: The light shutter of claim 1:
It is obvious that the light shutter maintains a transparent state due to periodic application of opposite polarity DC pulses.
Re claim 10: The light shutter of claim 1
It is obvious that the light shutter consumes about 0.03 W/m2 to about 0.04 W/m2 at 3 V/um below a frequency of 60 Hz AC.
Re claim 12: The light shutter of claim 1:
It is obvious that the light shutter maintains a transparent state for at least about 30 minutes with an internally stored electric field.
Re claim 14: The light shutter of claim 1:
It is obvious that the light shutter functions as a slow discharge capacitor.
Re claim 16: The light shutter of claim 1:
.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 7, 2022